              Case 3:92-cr-01781-RJB Document 214 Filed 03/19/21 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9
        UNITED STATES OF AMERICA                             CASE NO. CR92-1781RJB
10
                                   Plaintiff,                ORDER DENYING MOTION FOR
11              v.                                           COMPASSIONATE
                                                             RELEASE/SENTENCE
12      JAMES D. MAYFIELD                                    REDUCTION

13                                 Defendant.

14

15          THIS MATTER comes before the Court on Defendant’s Motion For Compassionate

16   Release/Sentence Reduction Pursuant To 18 U.S.C. § 3582(C)(1) (Dkt. 198). The Court is

17   familiar with the records and files herein, and all documents filed in support of and in opposition

18   to the motion. The Court is fully advised.

19          Defendant was convicted of First Degree Murder and was sentenced to life in prison. He

20   has now served approximately 27 years, with no current planned release date.

21                                                THE LAW

22          In pertinent part, 18 U.S.C. § 3582(c)(1) reads as follows:

23           (c) Modification of an imposed term of imprisonment.--The court may not
          modify a term of imprisonment once it has been imposed except that--
24           (1) in any case--


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/SENTENCE REDUCTION - 1
              Case 3:92-cr-01781-RJB Document 214 Filed 03/19/21 Page 2 of 7




 1                 (A)     the court, upon motion of the Director of the Bureau of Prisons, or upon
                   motion of the defendant after the defendant has fully exhausted all administrative
 2                 rights to appeal a failure of the Bureau of Prisons to bring a motion on the
                   defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
 3                 warden of the defendant’s facility, whichever is earlier, may reduce the term of
                   imprisonment (and may impose a term of probation or supervised release with or
 4                 without conditions that does not exceed the unserved portion of the original term
                   of imprisonment), after considering the factors set forth in section 3553(a) to the
 5                 extent that they are applicable, if it finds that—
                           (i) extraordinary and compelling reasons warrant such a reduction; or
 6                         (ii) . . . .
                    and that such a reduction is consistent with applicable policy statements issued by
 7                  the Sentencing Commission[.]

 8          The Policy Statement referenced by the statute is USSG § 1B1.13 was required by 28

 9   U.S.C. § 944(f), which provides:

10          The Commission, in promulgating general policy statements regarding the sentencing
            modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be
11          considered extraordinary and compelling reasons for sentence reduction, including the
            criteria to be applied and a list of specific examples. Rehabilitation of the defendant alone
12          shall not be considered an extraordinary and compelling reason.

13          In pertinent part, the policy statement at USSG § 1B1.13 provides:

14          Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),
            the court may reduce a term of imprisonment (and may impose a term of supervised
15          release with or without conditions that does not exceed the unserved portion of the
            original term of imprisonment) if, after considering the factors set forth in 18 U.S.C. §
16          3553(a), to the extent that they are applicable, the court determines that--
                    (1) (A) Extraordinary and compelling reasons warrant the reduction; or . . .
17                  (2) The defendant is not a danger to the safety of any other person or to the
                    community, as provided in 18 U.S.C. § 3142(g); and
18                  (3) The reduction is consistent with this policy statement.

19                                             Commentary
            Application Notes:
20
            1. Extraordinary and Compelling Reasons. – Provided the defendant meets the
21          requirements of subdivision (2), extraordinary and compelling reasons exist under any of
            the circumstances set forth below:
22                    (A) Medical Condition of the Defendant –
                             (i) The defendant is suffering from a terminal illness (i.e., a serious and
23          advance illness with an end of life trajectory). A specific prognosis of life expectancy
            (i.e., a probability of death within a specific time period) is not required. Examples
24


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/SENTENCE REDUCTION - 2
            Case 3:92-cr-01781-RJB Document 214 Filed 03/19/21 Page 3 of 7




 1         include metastatic solid-tumor cancer, amyotrophic later sclerosis (ALS), end-stage organ
           disease, and advance dementia.
 2                          (ii) The defendant is –
                                    (I) suffering from a serious physical or medical condition,
 3                                  (II) suffering from a serious functional or cognitive impairment, or
                                    (III) experiencing deteriorating physical or mental health because
 4                                  of the aging process
           that substantially diminishes the ability of the defendant to provide self-care within the
 5         environment of a correctional facility and from which he or she is not expected to
           recover.
 6                 (B) Age of the Defendant.--The defendant is (i) at least 65 years old; (ii) is
           experiencing a serious deterioration in physical or mental health because of the aging
 7         process; and (iii) has served at least 10 years or 75 percent of his or her term of
           imprisonment, whichever is less.
 8                 (C) Family Circumstances –
                            (i) The death or incapacitation of the caregiver of the defendant’s minor
 9         child or minor children.
                            (ii) The incapacitation of the defendant’s spouse or registered partner
10         when the defendant would be the only available caregiver for the spouse or registered
           partner.
11                 (D) Other Reasons.—As determined by the Director of the Bureau of Prisons,
           there exists in the defendant’s case an extraordinary and compelling reasons other than,
12         or in combination with, the reasons described in subdivision (A) through (C).

13         2. Foreseeability of Extraordinary and Compelling Reasons.—For purposes of this
           policy statement, an extraordinary and compelling reason need not have been unforeseen
14         at the time of sentencing in order to warrant a reduction in the term of imprisonment.
           Therefore, the fact that an extraordinary and compelling reason reasonably could have
15         been known or anticipated by the sentencing court does not preclude consideration for a
           reduction under this policy statement.
16
           3. Rehabilitation of Defendant.—Pursuant to 28 U.S.C. § 994(t), rehabilitation of the
17         defendant is not, by itself, an extraordinary and compelling reason for purposes of this
           policy statement.
18
           4. Motion by the Director or the Bureau of Prisons.—A reduction under this policy
19         statement may be granted only upon motion by the Director of the Bureau of Prisons
           pursuant to 18 U.S.C. § 3582(c )(1)(A). The Commission encourages the Director of the
20         Bureau of Prisons to file such a motion if the defendant meets any of the circumstances
           set forth in Application Note 1. The court is in a unique position to determine whether
21         the circumstances warrant a reduction (and, if so, the amount of reduction), after
           considering the factors set forth in 18 U.S.C. § 3553(a) and the criteria set forth in this
22         policy statement, such as the defendant’s medical condition, the defendant’s family
           circumstances, and whether the defendant is a danger to the safety of any other person or
23         to the community.

24


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/SENTENCE REDUCTION - 3
              Case 3:92-cr-01781-RJB Document 214 Filed 03/19/21 Page 4 of 7




 1          This policy statement shall not be construed to confer upon the defendant any right not
            otherwise recognized in law.
 2
            5. Application of Subdivision (3).—Any reduction made pursuant to a motion by the
 3          Director of the Bureau of Prisons for the reasons set forth in subdivisions (1) and (2) is
            consistent with this policy statement.
 4
                                      DISCUSSION – LEGAL ISSUES
 5
            First, because of the existing Policy Statements at USSG § 1B1.13 were adopted before
 6
     18 U.S.C. § 3582 (c)(1), parts of the Policy Statements are obsolete and must be disregarded.
 7
     The parts to be disregarded are underlined, above.
 8
            Second, 28 U.S.C. § 944(f) required the Sentencing Commission in the Policy Statement,
 9
     to include “the criteria to be applied” in considering extraordinary and compelling reasons for
10
     sentence reduction. This the Commission failed to do, except for determining, in Application
11
     Note 4, that, “The court is in an unique position to determine whether the circumstances warrant
12
     a reduction (and, if so, the amount of reduction), after considering the factors set forth in 18
13
     U.S.C. § 3553(a) and the criteria set forth in this policy statement” followed by a non-exclusive
14
     list of things the Court should consider. This listing of things the Court should consider hardly
15
     sets the criteria for a finding of extraordinary and compelling reasons for a sentence reduction,
16
     leaving it to the Court to determine what qualifies, after appropriate analysis.
17
            Third, these further observations support this conclusion: First, the listing of examples of
18
     extraordinary and compelling reasons in the Policy Statements § 1B113 and Application notes is
19
     not, by its language, exclusive. Second, the listing of things that are not considered
20
     extraordinary and compelling does not limit what else may be considered extraordinary and
21
     compelling. Third, Application Note 1(D) clearly opens the door to consider reasons other than
22
     the examples listed in determining whether extraordinary and compelling reasons for a sentence
23
     reduction exists.
24


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/SENTENCE REDUCTION - 4
              Case 3:92-cr-01781-RJB Document 214 Filed 03/19/21 Page 5 of 7




 1          “Extraordinary and compelling” means “extraordinary and compelling.”

 2                                             DISCUSSION

 3           1. Claims.

 4          Defendant claims, as extraordinary and compelling reasons for compassionate release or

 5   sentence reduction, that his medical situation puts him at increased risk of complication if he (re)

 6   contracts COVID-19, and his individual circumstances of rehabilitation. (Dkt. 198).

 7          2. Exhaustion.

 8          There is no question that Defendant has exhausted the prerequisite to his motion.

 9          3. Rehabilitation.

10          Defendant has, for many, many years, been an ideal prison inmate. He has been

11   infraction free, has taken advantage of educational opportunities, has done great work on his

12   assigned jobs, and has served the staff and fellow inmates. He has the support of many staff

13   members, and others (Dkt. 199-1, Exhibit G). His rehabilitation has been extraordinary, but that

14   alone cannot qualify as extraordinary and compelling reasons to reduce his sentence. 18 U.S.C.

15   § 3582(c)(1)(A).

16          4. Medical Reasons.

17          Defendant argues that he has survived COVID-19, but is concerned with reinfection; he

18   has a chronic kidney disease; he is African American; his incarceration is a potential hot bed for

19   serious COVID-19 infection, and that these things combine to yield extraordinary and

20   compelling reasons for sentence reduction.

21          From the substantial materials submitted, it appears to the Court that the risks of a re-

22   infection are unclear; his kidney disease is under control and the COVID-19 risks it presents are

23

24


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/SENTENCE REDUCTION - 5
              Case 3:92-cr-01781-RJB Document 214 Filed 03/19/21 Page 6 of 7




 1   unclear. Prisons are a bad place to be with an infectious pandemic raging, but with vaccinations

 2   the risks are gradually waning.

 3          The bottom line is that Defendant’s medical conditions are concerning, but not

 4   extraordinary or compelling.

 5          5. Public Safety and 18 U.S.C. § 3553(a)

 6          The law directs the Court to impose a sentence sufficient, but not greater than necessary,

 7   to comply with the purposes of sentencing. The purposes include, considering the nature of the

 8   offense, to reflect the seriousness of the offense, to promote respect for the law, and to provide

 9   just punishment for the offense. 18 U.S.C. § 3553(a). Defendant’s offense was among the most

10   serious that the courts ever see, and his sentence of life in prison reflected a sentence that was not

11   greater than necessary to comply with the statute.

12          Defendant’s failure to fully accept responsibility is troubling, and makes application of

13   the other § 3553(a) factors difficult to apply. See Defendant’s request to Warden Bartlett of

14   December 11, 2020 (Dkt. 199-1, Exhibit B) in which he blames his lawyers for his plea. His

15   lawyers, however, saved him from the death penalty, which was very much on the table,

16   although not yet charged at the time of his plea. He has either forgotten, or chooses not to

17   remember, the events that led to his plea, and the details of his admission to the crime.

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/SENTENCE REDUCTION - 6
              Case 3:92-cr-01781-RJB Document 214 Filed 03/19/21 Page 7 of 7




 1                                    CONCLUSION AND ORDER

 2          For the foregoing reasons, Defendant’s Motion For Compassionate Release/Sentence

 3   Reduction Pursuant To 18 U.S.C. § 3582(C)(1) (Dkt. 198) is hereby DENIED.

 4          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 5   to any party appearing pro se at said party’s last known address.

 6          Dated this 19th day of March, 2021.

 7

 8
                                           ROBERT J. BRYAN
 9
                                           United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE/SENTENCE REDUCTION - 7
